DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on January 4, 2021 were received and fully considered. Claim 1 was amended. Claims 2 and 3 were cancelled. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 4, 2021 has been entered.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 depends from cancelled claim 2. Examiner suggests amending to update claim 12 to depend from independent claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert et al. (US PG Pub. No. 2016/0349162 A1) (hereinafter “Ebert”) in view of Braun et al. (US PG Pub. No. 2016/0252505 A1) (hereinafter “Braun”).

Ebert was applied in the previous office action.
With respect to claim 1, Ebert teaches a sensor system for detecting a presence or concentration of an analyte in a medium (abstract “sensor material sensitive to at least one analyte”), the sensor system comprising: a sensor having a sensor head with a chamber (abstract “pressure measurement chamber”; top area of measurement chamber 20 reads on sensor head; see Figs. 1-3), said sensor head having a permeable area through which the analyte can pass into said chamber when said sensor head contacts the medium (dotted lines near element 30 allow for analyte to pass into chamber; par.0067 “permeable to the medium”; see Figs. 1-3); a hydrogel filling said chamber (par.0064 “a sensor material 60 sensitive to at least one analyte, such as a hydrogel sensitive to at least one analyte”; see Figs. 1-3), said hydrogel configured to undergo a change in volume when contacting the analyte passed into said chamber which leads to a change in pressure in said chamber (par.0065 “flexible membrane 40 is flexible such that it may forward a change in volume of the sensor material 60 onto the compensation material 70”; see Figs. 1-3); a plurality of a responsive component, wherein said responsive component is responsive to the analyte such that the volume of said hydrogel decreases when said responsive component binds to the analyte such that the pressure in said chamber decreases, and the volume of said hydrogel increases when the analyte is released from said responsive component such that the pressure in said chamber increases (par.0083-0084, 0105; Figs. 1-3); and a pressure sensor configured to measure the pressure in said chamber for detecting the presence or the concentration of the analyte (pressure sensor 56 in Figs. 1-3).
However, Ebert’s embodiment cited above does not explicitly teach cross-linked hydrogel, said responsive component comprises one of a crown ether and a boronic acid moiety; wherein said cross-linked hydrogel is in isochoric condition in said chamber and having a linear dependency of a measured pressure for temperatures of said cross-linked hydrogel below a critical solution temperature.

Ebert also teachings:
[0083] According to one or more embodiments, hydrogels as sensor material 60 having different cross-sensitivities, for example pH value, may be offset via the hydrogel 74 as compensation material. In at least one embodiment, the test medium rises over both hydrogels 60 and 74. 
[0084] In one or more embodiments, the compensation material 70 may change its volume depending on the cross-sensitivity of the hydrogel as sensor material 60 with constant absolute value and reversed algebraic sign. In at least one embodiment, the swelling pressure in the pressure measurement chamber 20 may only be dependent on the measurement effect. In order to be able to adapt the hydrogels 60, 74 to one another in terms of their temperature dependencies, by way of one or more embodiments, pH value dependencies and/or dependencies of other cross-effects, the hydrogels 60, 74 may be modified during the synthesis within broad ranges, for example via cross-linking degree, used polymer proportion, and the like.  

[0105] In one or more embodiments, the temperature dependency of the volume and therefore the pressure may decisively influence the sensitivity. In at least one embodiment, the dependency may be dependent on the hydrogel formulation. By way of one or more embodiments, as a result of a lesser use of the used cross-linker(s), a greater temperature-dependent volume change and therefore pressure change may be observed based on the resultant reduced restoring forces. In at least one embodiment, the filling degree of the hydrogels, such as sensor material 60 and compensation material 70, in the pressure measurement chamber 20 of the potassium-sensitive biosensor 10 may influence the temperature-dependent pressure change.  In one or more embodiments, the filling degree may include the used dry mass of hydrogel per volume. In at least one embodiment, if more dry mass of the hydrogel, such as the rise in the pressure-temperature curves may be increased, which results in a higher sensitivity of the biosensor 10 at the measurement temperature and with a given relationship between volume (pressure) and temperature.

Braun teaches said responsive component comprises one of a crown ether and a boronic acid moiety (“boronic acid moieties”; see par.0043, 0088-0089, 0128, 0162, 0238).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Ebert with other embodiments that set forth cross-linked hydrogels in order to observe greater temperature-dependent volume change and therefore pressure change may be observed based on the resultant reduced restoring forces. Additionally, PHOSITA would have had predictable success modifying Ebert when the invention was filed to incorporate boronic acid moieties in order to form crosslinks within the hydrogel such that the gel shrinks in volume, as evidence by Braun. Also, Ebert and Braun pertain to the same narrow field of endeavor (utilizing hydrogels in analyte sensing) thereby providing additional motivation for PHOSITA to combine the teachings to arrive at the claimed invention. Examiner also cites additional example teachings at the end of this office action, which demonstrate that it is known in the art to utilize boronic acid moieties to form crosslinks hydrogels. 
With respect to claim 4, Ebert teaches molecules of said crown ether are attached to said cross-linked hydrogel such that they form pairs, wherein two of said crown ethers of a respective pair are configured to bind the analyte simultaneously, wherein the analyte is disposed between said crown ethers of the respective pair in a bound state (crown either not read into the claims, since Examiner has interpreted the responsive component to comprise boronic acid per broadest reasonable interpretation).
In re Aller, 105 USPQ 233.
With respect to claim 6, Ebert teaches said cross-linked hydrogel comprises a polymer of one of a following monomers: N-isopropylmethacrylamide, N-ethyl-N-methyl acrylamide, N,N-diethyl acrylamide, N,N-dimethylaminoethyl methacrylate or (ethylenglycol)methacrylate (par.0034).
	With respect to claim 7, Ebert teaches said cross-linked hydrogel has a network with a plurality of cross-linked polymer chains and a plurality of non-cross-linked polymer chains bound to said network, and only said non-cross-linked polymer chains contain the responsive component (par.0006, 0034).
	With respect to claim 11, Ebert teaches said sensor contains a component which mechanically decouples a change in the pressure of said cross-linked hydrogel in said chamber resulting from a change in temperature of said cross-linked hydrogel from an analyte concentration dependent pressure measured by said pressure sensor of said sensor (Figs. 1-5).
.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ebert and Braun, as applied to claim 1 above, in view of Han et al. (US PG Pub. No. 2002/0042065 A1) (hereinafter “Han”).

Han was applied in the previous office action.
	With respect to claims 8-10, Ebert teaches a sensor system for detecting a presence or concentration of an analyte in a medium as established above.
	However, Ebert does not teach the limitations recited in claims 8-10.
	Regarding claim 8, Han teaches an analyzer configured to determine the presence or the concentration of the analyte using a measured pressure (par.0072 “means for reporting 60 the concentration of the analyte molecule once it has been measured”).
	Regarding claim 9, Han teaches a telemeter configured to transfer the measured pressure to said analyzer (telemeter 60 in Fig. 3).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Ebert to incorporate an analyzer and telemeter in order to further process and transmit the determined analyte measurement to an external device, as suggested by Han.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Although Han does not explicitly teach subtracting reference pressure, Examiner argues that such a modification is obvious to POSITA when the invention was filed as this amounts to an alternative way to perform calibration and thus would be routine in the art of analyte monitoring systems.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2012/0150006 A1, see par.0084
2010/0285094 A1, see par.0061

Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 112B rejections raised in the previous office action were persuasive in view of amendment. These rejections are withdrawn.
Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action have been considered but are moot in view of new combination of 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PUYA AGAHI/Primary Examiner, Art Unit 3791